t c memo united_states tax_court estate of marguerite m cranor deceased john r phillips jr administrator ad litem petitioner v commissioner of internal revenue respondent docket no filed date p’s counsel deposited an envelope containing p’s petition with fedex on the 87th day after r mailed the notice_of_deficiency the envelope bore the correct name address and zip code for this court fedex held the envelope at a fedex office rather than delivering it and later returned it to the sender p’s counsel re-sent the petition with fedex and the petition was delivered to the court on the 101st day after the notice_of_deficiency was sent r filed a motion to dismiss for lack of jurisdiction held the envelope was properly addressed as required by sec_7502 b sec_2 held further p’s petition was timely filed because it was timely sent see sec_7502 f i r c thus we will deny r’s motion to dismiss for lack of jurisdiction -- - winston s evans and j allen reynolds iii for petitioner robert b nadler for respondent memorandum opinion colvin judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 we hold that the petition was timely filed because it was timely sent see sec_7502 f thus we will deny respondent’s motion section references are to the internal_revenue_code in effect for background a petitioner and the notice_of_deficiency john r phillips jr is the administrator ad litem of the estate of marguerite m cranor deceased decedent decedent died a resident of tennessee and her will was probated in tennessee the administrator ad litem lived in gallatin tennessee when the petition was filed on date respondent sent a notice_of_deficiency by certified mail to petitioner in which respondent determined an estate_tax deficiency of dollar_figure the 90th day after the notice_of_deficiency was issued was date which was a legal_holiday labor day in the district of columbia therefore date was the last date for petitioner to timely file a petition in the tax_court see sec_6213 b the envelope sent on date on friday date petitioner’s attorney j allen reynolds iii reynolds and his secretary brenda brown brown prepared an airbill that reynolds attached to a federal express co inc fedex envelope containing the petition at issue in this case an airbill is the standard multipart form completed by persons sending items via fedex within the united_states reynolds addressed the airbill to clerk united state sic tax_court second street nw washington d c that is substantially the correct name and is the correct street address city and zip code for this court reynolds and brown marked the boxes on the airbill fedex standard overnight - next business afternoon and hold saturday the hold saturday box is under the heading for hold at fedex location check here reynolds believed that because he checked fedex standard overnight --- next business afternoon and hold saturday fedex would not deliver it to the tax_court on saturday date but would deliver it on tuesday date reynolds deposited the envelope ' fedex is a private delivery service for purposes of sec_7502 with respect to its fedex standard overnight and fedex priority overnight service see notice_99_41 1999_2_cb_325 for simplicity we assume that actions taken relating to preparation of the airbill and the sending of the petition were taken by j allen reynolds iii q4e- containing the petition with fedex on friday date cc fedex procedures for hold saturday service fedex offers standard overnight service and priority overnight service both of these services guarantee delivery the next business_day for items sent from nashville to washington d c according to terms stated on the back of the recipient’s copy of the september airbill the sender 1ie reynolds agreed to be subject_to the fedex service guide the fedex service guide states that if a package is marked hold saturday fedex will hold it for saturday pickup by the recipient at a fedex location specified by the sender reynolds addressed the september airbill to the tax_court he did not specify a fedex office to hold the item the fedex service guide states that a sender who wants a package to be held for pickup must write on the airbill the address of the fedex location where the package is to be held the airbill attached to the september envelope states below the lines on which the sender writes the address of the recipient to ‘hold’ at fedex location print fedex address here even though reynolds used the tax_court address instead of a fedex location fedex treated the envelope petitioner sent on september as a hold at location shipment and did not deliver it the fedex service guide states that saturday hold at location service is not available for items sent by standard - - overnight service reynolds marked the september envelope for standard overnight service an employee of fedex changed the september airbill to designate priority overnight service and thus make it eligible for saturday hold at location service the fedex service guide states that fedex employees should make a reasonable attempt to notify the recipient of a hold at location shipment that fedex is holding a package if they cannot contact the recipient they should then try to notify the sender fedex did not tell the tax_court or reynolds that it was holding the september envelope tf a package marked hold saturday does not contain the address of the fedex location where it is to be held for pick up as the september envelope did not fedex internal operating procedures not contained in the fedex service guide require its employees to write on the airbill the address of the fedex office closest to the address of the recipient fedex did not write the address of a fedex office on the airbill fedex internal operating procedures also provide that if a hold at location shipment is not picked up within business days the employees of fedex shall contact the sender for instructions on what to do with the shipment even though the september envelope was not picked up within business days fedex did not call reynolds or any of his employees d the date envelope the following occurred on date fedex - - returned the september envelope to reynolds reynolds removed the petition from the september envelope and placed it in a new fedex envelope the september envelope reynolds also enclosed affidavits from brown and himself and reynolds deposited the september envelope with fedex for delivery to the tax_court fedex delivered the september envelope to the tax_court on date discussion the issue raised by respondent’s motion to dismiss is whether petitioner timely filed the petition resolution of this guestion depends on whether the envelope containing the petition was properly addressed within the meaning of sec_7502 b this is the first case in which we must decide whether a petition sent to the court by a private delivery service under sec_7502 was timely filed for purposes of sec_7502 a b a timely mailing is timely filing to maintain an action in this court a taxpayer must file a timely petition see sec_6213 failure to timely file prevents this court from acquiring jurisdiction see 73_tc_896 73_tc_617 a petition is timely if it is filed with the court within days after the notice_of_deficiency is mailed see sec_6213 - if a petition is filed after the expiration of the 90-day period it is nevertheless deemed to be timely filed if the date of the u s postmark stamped on the envelope in which the petition was mailed is within the time prescribed for filing see sec_7502 c sec_301_7502-1 proced admin regs and if the envelope containing the petition is properly addressed and bears the proper postage see sec_7502 b sec_7502 also applies if the taxpayer sends the petition using a private delivery service designated by the commissioner such as fedex see sec_7502 notice_99_41 1999_2_cb_325 b analysis reynolds deposited the envelope containing the petition with fedex on the 87th day after respondent mailed the notice_of_deficiency the envelope bore the correct name address and zip code for this court fedex held the envelope at a fedex office rather than delivering it and later returned it to the sender petitioner’s counsel promptly re-sent the petition with fedex and the petition was delivered to the court on the 101st day after the notice_of_deficiency was sent petitioner’s use of two envelopes we first consider whether the timely mailing is timely filing rule does not apply because the petition was delivered to the court in an envelope mailed after the 90th day and not in the envelope mailed on september sec_7502 provides in pertinent part that if any --- - document required to be filed on or before a prescribed date is after such date delivered to the agency the date of the united_states postmark stamped on the cover in which such return or other document 1s mailed shall be deemed to be the date of delivery sec_7502 requires that the envelope containing the petition be timely mailed to the court petitioner met this requirement because reynolds timely sent the petition on september sec_7502 provides that the date of the united_states postmark stamped on the cover in which such return or other document is mailed emphasis added shall be the date considered for purposes of the timely mailing is timely filing rule sec_7502 does not provide that the date of the u s postmark stamped on the cover in which the return or other document is received controls thus sec_7502 does not require that the gualifying envelope ie the envelope which was timely mailed properly addressed and bore the proper postage be the envelope in which the petition is received nor does sec_7502 bar application of the timely mailing is timely filing rule if a petition contained ina properly addressed envelope that otherwise meets the above requirements is returned to and remailed by the taxpayer the petition in the instant case was mailed in two envelopes one on september and one on september it is clear that for purposes of sec_7502 the envelope in - which the petition is mailed refers to the september envelope not the september envelope surely a taxpayer would not prevail if the timely mailed envelope did not bear the correct postage but the second untimely envelope did for petitioner to qualify under sec_7502 the september envelope must have been timely sent been properly addressed and borne the correct postage that is the envelope must have complied with the requirements of sec_7502 the september envelope meets these requirements this reading of sec_7502 is consistent with 76_tc_389 in price the petition contained in a timely mailed envelope was returned to the taxpayer who remailed it in an outer envelope after the day period see id we held that the inner envelope postmarked by the postal service within the prescribed period but containing an incorrect zip code was properly addressed see id the original envelope in price was mailed by certified mail however that fact is irrelevant here because the certified mail exception of sec_7502 establishes only that an envelope but cf cho v commissioner tcmemo_1992_5 which concluded that an original envelope that was returned to the taxpayer for insufficient postage and then remailed to the court in another envelope was not delivered to the court for purposes of sec_7502 the facts of cho are distinguishable from those of the instant case in that the original envelope in cho did not meet the prepaid postage requirement of sec_7502 - has been timely mailed a fact which is not in dispute in the instant case whether the september envelope was properly addressed respondent contends that the envelope containing the petition was not properly addressed within the meaning of sec_7502 a b because the september airbill was marked hold saturday respondent points out that language on the back of the recipient’s copy of the september airbill states that the sender is responsible for correctly preparing the airbill respondent also contends that reynolds’ failure to correctly complete the airbill caused the petition to be filed late the fedex airbill attached to the september envelope containing the petition bore the correct name address and zip code of the tax_court reynolds paid the applicable fedex charges and he deposited the envelope with fedex on date days before the last day for doing so he incorrectly checked the hold saturday box but the hold saturday box was not part of the address of this court an address for purposes of sec_7502 b is the location to which the petition is to be delivered it is well established that we give a statutory term its common and ordinary meaning unless persuasive evidence or context indicates otherwise see 506_us_168 380_us_563 the term address has been generally defined to mean the designation of the place or location at which a person or organization may be reached see american heritage dictionary applying the common meaning of the term address to the facts of this case we conclude that the hold saturday box on the fedex airbill was not part of the address of this court respondent relies on cases in which we held that envelopes were not properly addressed which were addressed to courts other than the tax_court to the wrong street address and wrong city or to a box number and zip code which had been changed see eg 73_tc_896 65_tc_1001 63_tc_638 58_tc_256 49_tc_452 respondent’s reliance on these cases is misplaced because the envelope containing the petition in this case was properly addressed to the tax_court the fact that reynolds checked fedex standard overnight -- next business afternoon and that he did not list an address of a fedex office to hold the envelope shows that reynolds intended that fedex promptly deliver the envelope to the tax_court it is true that reynolds misunderstood the meaning of hold saturday on the airbill however we do not believe that his checking the hold saturday box or any of the events occurring after reynolds deposited the september envelope with fedex including his prompt remailing in a new envelope of the petition to this court on date prevent application of the familiar timely mailing is timely filing rule here see sec_7502 f see also price v commissioner supra pincite the petition was timely filed where the original envelope in which it was sent by certified mail was returned as undeliverable to the sender who re-sent it in a second envelope instead consistent with price v commissioner supra pincite we find that the september envelope deposited with fedex within the 90-day period was properly addressed we conclude that the petition was timely sent and thus timely filed and respondent’s motion will be denied an appropriate order will be issued
